Citation Nr: 9935868	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  94-47 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether a request for waiver of recovery of an 
overpayment of death pension benefits, including whether the 
debt was properly created, in the calculated amount of 
$11,302 was timely filed.

2.  Entitlement to waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $1,711, 
including whether the debt was properly created.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.  
He died in September 1978, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
January 1994, which denied waiver of recovery of an 
overpayment in the calculated amount of $1,711, and a 
decision of May 1994, which determined that a request for 
waiver of recovery of an overpayment in the calculated amount 
of $11,302 had not been timely filed.  


REMAND

In March 1999, after the case was transferred to the Board 
for appellate consideration, the appellant submitted 
additional evidence pertaining to issues on appeal.  Although 
this was not sent within 90 days of the June 1997 transfer of 
the case to the Board, the file does not reflect notification 
to the appellant of this transfer.  Moreover, the case was 
subject to a stay on adjudication from August 1997 until 
October 1999.  Consequently, the Board considers that this 
evidence was timely filed, pursuant to 38 C.F.R. § 20.1304(a) 
(1998).  However, any pertinent evidence so submitted must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case, 
unless this procedural right is waived, in writing, by the 
appellant or representative.  38 C.F.R. § 20.1304(c) (1998).  
There is no such waiver in this case; accordingly, to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

The RO must review the appellant's case 
in light of the additional evidence 
received in March 1999.  If this evidence 
indicates additional development that 
should be undertaken, the RO should 
complete such action, and again review 
the case.  If the decision remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




